       Case 4:82-cv-00866-DPM Document 5724 Filed 12/04/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                              PLAINTIFF

VS.                                CASE NO. 4:82-CV-00866 DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, ET AL.                                                      DEFENDANTS

EMILY MCCLENDON, ET AL.                                              INTERVENORS

                        INTERVENORS’ MOTION TO STRIKE

      Come the intervenors, Emily McClendon, et al., by and through their attorneys

Austin Porter Jr., d/b/a PORTER LAW FIRM, John W. Walker, P.A., and

Robert Pressman, and for their motion to strike, they state the following:

      1.        The parties tried the Pulaski County Special School District’s case

during the period of July 15, 2020 – July 31, 2020.

      2.        The parties then tried the Jacksonville/North Pulaski School District’s

case during the period of October 5, 2020 – October 16, 2020.

      3.        The Court also allowed counsel for the Pulaski County Special School

District to have some input during the Jacksonville/North Pulaski School District’s

case as well.

      4.        On November 20, 2020, the Pulaski County Special School District

filed its Special Status Report [Doc. # 5723], making arguments about a decline in

enrollment, and a tight budget, apparently as justification for not fulfilling its

                                            1
       Case 4:82-cv-00866-DPM Document 5724 Filed 12/04/20 Page 2 of 4




obligation to provide “equal” facilities, including for the Driven program.

      5.     The Pulaski County Special School District also presented data which

purportedly demonstrated that African American students are not being disciplined

at disproportionate rates as the evidence demonstrated during the trial of this matter.

      6.     At the conclusion of the trial of this matter, the Court announced that

the record was closed.

      7.     Pulaski County Special School District is attempting to supplement the

record, which should not be permitted. As this Court previously stated:

      The Court is working on its decision. The parties have gotten tangled
      up in JNPSD’s recent request to supplement the record with newly
      available information about hiring for the 2018-2019 school year, as
      well as some facilities updates. The existing record is voluminous and
      more than adequate on the disputed issues. While more information
      might be helpful, delaying a ruling further, to get the parties untangled,
      is unnecessary. Therefore, the Court will finish and file its decision
      based on the existing record.

[Doc. # 5441].

      8.     The record in this matter has been closed; therefore, the Court should

grant the intervenors’ motion to strike the Pulaski County Special School District’s

“Special Status Report.”

      THEREFORE, the intervenors request that their motion be granted, and for

all other just and proper relief.




                                          2
       Case 4:82-cv-00866-DPM Document 5724 Filed 12/04/20 Page 3 of 4




                                        Respectfully submitted,

                                        Austin Porter Jr., No. 86145
                                        PORTER LAW FIRM
                                        323 Center Street, Suite 1035
                                        Little Rock, Arkansas 72201
                                        Telephone: 501-244-8200
                                        Facsimile: 501-372-5567
                                        Email: aporte5640@aol.com

                                        Robert Pressman
                                        22 Locust Avenue
                                        Lexington, MA 02421
                                        Telephone: 781-862-1955
                                        Email: pressmanrp@gmail.com

                                        Shawn G. Childs
                                        Lawrence A. Walker
                                        JOHN W. WALKER, P.A.
                                        1723 S. Broadway
                                        Little Rock, Arkansas 72206
                                        Telephone: 501-374-3758
                                        Facsimile: 501-374-4187

                                        johnwalkeratty@aol.com
                                        schilds@gabrielmail.com
                                        lwalker@jwwlawfirm.com

                                        ATTORNEYS FOR INTERVENORS




                          CERTIFICATE OF SERVICE

       I, Austin Porter Jr., do hereby certify that a copy of the foregoing pleading was
electronically filed with the Clerk of the United States District Court for the Eastern
District of Arkansas, on this 4th day of December 2020, by using the CM/ECF
system, which is designed to send notification of such filing to the following person:


                                           3
      Case 4:82-cv-00866-DPM Document 5724 Filed 12/04/20 Page 4 of 4




M. Samuel Jones III.                      Scott P. Richardson
Devin R. Bates                            McDaniel, Richardson & Calhoun
MITCHELL, WILLIAMS, SELIG,                1020 West 4th Street, Suite 410
GATES & WOODYARD, PLLC                    Little Rock, Arkansas 72201
425 West Capitol Avenue, Suite 1800
Little Rock, Arkansas 72201               scott@mrcfirm.com

sjones@mwlaw.com
dbates@mwlaw.com

Jay Bequette
Bequette, Billingsley & Kees, P.A.
Attorneys at Law
425 West Capitol Avenue, Suite 3200
Little Rock, Arkansas 72201-3469

jbequette@bbpalaw.com

                                          Austin Porter Jr.




                                      4
